Appeal from a judgment of the County Court of Greene County (Pulver, Jr., J.), rendered September 14, 2004, convicting defendant upon his plea of guilty of the crimes of grand larceny in the first degree (two counts) and scheme to defraud in the first degree.Defendant was charged in a 26-count indictment with multiple crimes arising from a phony investment scheme under which he defrauded numerous friends and associates of nearly $5,000,000. In satisfaction of the indictment, he pleaded guilty to two counts of grand larceny in the first degree as well as the crime of scheme to defraud in the first degree. Pursuant to the terms of the plea agreement, defendant waived his right to appeal in writing and was sentenced to concurrent prison terms of 6 to 18 years on the grand larceny convictions and lVs to 4 years on the scheme to defraud conviction. The plea agreement also included the requirement that he pay restitution to the victims in the amount of $4,669,458.77. He now appeals.Defendant’s claim that the sentence imposed is harsh and excessive is foreclosed given that he entered a knowing, voluntary and intelligent guilty plea and an unqualified waiver of the right to appeal (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Clow, 10 AD3d 803 [2004]). We further decline to review the claims raised in defendant’s pro se supplemental brief as they either pertain to the severity of the sentence or *957were not properly preserved by a motion to withdraw the plea or vacate the judgment of conviction (see People v Schwickrath, 23 AD3d 707, 708 [2005]).Mercure, J.P., Spain, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed.